Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, lines 3, 4, and 10 recite “near”.  It is not clear how near it must be to be within the scope of the claim.  For example, it is not clear if it must be within 10 feet, or within 5 feet, or within 1 foot, or within some other measurement.
For the purposes of this action, it will be assumed that “near” means “on the aircraft but not inside”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0056855 (Nakagawa).




Regarding claim 1, Nakagawa teaches a system for providing light communication (LC) for an aircraft, comprising:
one or more LC transmitters, each LC transmitter configured to broadcast light of a particular frequency or frequency band within a respective defined region of an avionics or maintenance compartment of the aircraft (FIG. 6: LED leading transmitter 141; FIG. 48: device 631 used in the cockpit of an aircraft; FIGS. 6 and 48: establish service in the region defined by the coverage of the transmitter)  to establish an attocell in the respective defined region of the avionics or maintenance compartment (FIGS. 6 and 48: establish an attocell, or limited area of service, in the region defined by the LO coverage of the transmitter);
a portable device comprising an LC receiver configured to receive light broadcast by at least one of the LC transmitters at one or more particular frequency or frequency bands (FIG. 48: portable device 651); and
an interface to an aircraft data network in electronic communication with aircraft systems monitoring and to the LC transmitters and therethrough to the portable device when the portable device is disposed in a particular defined region of the avionics or maintenance compartment (FIG. 6: interface between the LED lighting transmitter 141 and the “electric power and data” network; FIGS. 6 and 48: establish service in the region defined by the coverage of the transmitter).

FIG. 6 is reproduced for reference:

    PNG
    media_image1.png
    318
    538
    media_image1.png
    Greyscale


Particular Frequency or Frequency Band.
Regarding the transmitter configured to broadcast light of a particular frequency or frequency band, the system in Nakagawa is configured to broadcast in the particular frequency or frequency band of the transmitter that is being used by the system.

Use in an Avionics or Maintenance Compartment of an Aircraft.
Nakagawa teaches that the system can be used in an aircraft.  See, for example:
[0165] FIG. 6 is a diagram describing a second application, according to the first aspect of the present invention. In the drawing, 141 denotes LED lighting elements, 142 and 143 denote seats, and 144 denotes light reception terminals. The second application shows a case of the broadcast system, according to the first aspect of the present invention, used in an airplane, a train, or a bus. In the example of FIG. 6, the LED lighting elements 141 are provided to the respective seats, illuminating them. The LED lighting elements 141 also optically transmit data, which is transmitted via the power line 103. Furthermore, the light reception terminal 144 is provided in the backside of the front seat 142 so that a passenger seated in the seat 143 can see the screen of the light reception terminal 144. The light reception terminal 144 receives light illuminated from an LED lighting element 141, and captures data from the light. A passenger may select and view desired data through manipulation of the light reception terminal 144. 
FIG. 6 illustrates the LC system used in a passenger compartment.  FIG. 48 illustrate an LC system used with a portable device 651 in an airplane cockpit.  

    PNG
    media_image2.png
    236
    391
    media_image2.png
    Greyscale

See also [0368]:
[0368] As shown in FIG. 48, various gauges 661 are arranged in an airplane cockpit, or control panel at a plant or the like. In addition, the respective gauges 661 often have LED indicators 662, respectively, which display whether or not apparatus corresponding to the respective gauges 661 are operating, or statuses thereof. The LED indicators 662 are used as the LEDs 611 shown in FIG. 45 for data transmission. In other words, the LED indicators 662 display operating statuses of apparatus as conventionally, and at the same time, can be controlled to modulate in accordance with data, thereby emitting modulated visible light or outputting the data. For example, various data, such as the statuses of apparatus corresponding to the respective gauges 661, values indicated by the gauges 661, and on-line manuals for measuring devices or control devices in which the gauges 661 are installed, may be transmitted. 
In other words, Nakagawa teaches that it was known to use LC communication in various parts of an aircraft, including the cockpit and the passenger compartment.  Furthermore, there is nothing in the teachings of Nakagawa that suggests the LC system cannot be used in other parts of the aircraft.  As a result, it would have been obvious that the LC system can also be used in other parts of the aircraft where communication is desired, such as the avionics or maintenance compartment of the aircraft.  The result of this would have been obvious (e.g., communication through the LC system would be available to crew working in the avionics or maintenance compartment).  

Portable Devices.
FIG. 6 illustrates the LC devices integrated into the seatback.  

    PNG
    media_image1.png
    318
    538
    media_image1.png
    Greyscale

Nakagawa also contemplates portable LC devices.  See, for example, [0180]:
[0180] For example, the terminal side communication device 202 may be a mobile, portable terminal device, such as a notebook computer, a PDA, or a cellular phone, which does not need cable connection. More specifically, in the case of a PDA with a camera or a cellular phone with a camera, the camera may be used as the light receiving unit 221. In addition, the terminal side communication device 202 is available in an environment where radio wave communication is restricted, such as a hospital, a train, an airplane, a spaceship, or a site where pacemaker users exist, and no license for use thereof is required. Needless to say, it is available in various environments, such as ordinary offices, stores, homes, and public facilities. In addition, not limited to indoors, it is available for various applications, such as neon signs, lighting for advertisement, and communication among automobiles or among facilities on the street and automobiles in a transportation system. 
FIG. 48 illustrate an LC system used with a portable device 651 in an airplane cockpit.  

    PNG
    media_image2.png
    236
    391
    media_image2.png
    Greyscale

See also [0368]:
[0368] As shown in FIG. 48, various gauges 661 are arranged in an airplane cockpit, or control panel at a plant or the like. In addition, the respective gauges 661 often have LED indicators 662, respectively, which display whether or not apparatus corresponding to the respective gauges 661 are operating, or statuses thereof. The LED indicators 662 are used as the LEDs 611 shown in FIG. 45 for data transmission. In other words, the LED indicators 662 display operating statuses of apparatus as conventionally, and at the same time, can be controlled to modulate in accordance with data, thereby emitting modulated visible light or outputting the data. For example, various data, such as the statuses of apparatus corresponding to the respective gauges 661, values indicated by the gauges 661, and on-line manuals for measuring devices or control devices in which the gauges 661 are installed, may be transmitted. 
See also the mobile light reception device 107 in FIGS. 1 and 3, the mobile device 133 in FIG. 5, the mobile device 202 in FIG. 8, the mobile device 421 in FIG. 31, and others.   It would have been obvious that the LC devices do not need to be integrated into the seatbacks of the passenger compartment, but can take other known forms contemplated in Nakagawa, such as portable devices.

The Interface.
FIG. 6 illustrates an interface between the LED lighting transmitter 141 and the “electric power and data” network.  

    PNG
    media_image1.png
    318
    538
    media_image1.png
    Greyscale

This is electronic communication with the LC transmitter and the devices connected to the wireless system when within the operating region of the system or within the operating region of a transmitter and/or receiver of the system.  
FIG. 48 illustrate an LC system used with a portable device 651 in an airplane cockpit.  

    PNG
    media_image2.png
    236
    391
    media_image2.png
    Greyscale

See also [0368]:
[0368] As shown in FIG. 48, various gauges 661 are arranged in an airplane cockpit, or control panel at a plant or the like. In addition, the respective gauges 661 often have LED indicators 662, respectively, which display whether or not apparatus corresponding to the respective gauges 661 are operating, or statuses thereof. The LED indicators 662 are used as the LEDs 611 shown in FIG. 45 for data transmission. In other words, the LED indicators 662 display operating statuses of apparatus as conventionally, and at the same time, can be controlled to modulate in accordance with data, thereby emitting modulated visible light or outputting the data. For example, various data, such as the statuses of apparatus corresponding to the respective gauges 661, values indicated by the gauges 661, and on-line manuals for measuring devices or control devices in which the gauges 661 are installed, may be transmitted. 
In other words, Nakagawa contemplates that the interface can be in communication with aircraft systems monitoring (e.g., the monitoring that is represented in the gauges and the information about the gauges which is transmitted over the LC system).  
Furthermore, Nakagawa contemplates that there is electronic communication.  For example, FIG. 6 illustrate electronic power and data over the network connected to the interface.  See also FIG. 7 which illustrates power and data lines on the illumination side device 201.  

    PNG
    media_image3.png
    430
    461
    media_image3.png
    Greyscale

It would have been obvious that the interfaces of the various embodiments (e.g., the aircraft systems monitoring of FIG. 48) operate in a known manner, such as being in electronic communication with the aircraft systems monitoring and the results would have been predictable (e.g., the data is transmitted in electronic form).

Regarding claim 2, Nakagawa teaches the system of claim 1, wherein each LC transmitter is a Light Emitting Diode (LED) ([0165]: “… In the drawing, 141 denotes LED lighting elements …”).

It would have been obvious that the light emitting elements are of a known type, such as LEDs.

Regarding claim 3, Nakagawa teaches the system of claim 1, wherein the LC receiver is a photodetector. 

Nakagawa teaches that the light reception terminal 144 receives and captures data from the light transmitted by the lighting elements 141 (e.g., see [0165]).  It also teaches the use of photodiodes in light receiving devices that receive light and capture data.  See, for example, light receiving units 213 in FIG. 7, and [0175]:
[0175] The light receiving unit 213, which is provided for receiving modulated light (such as infrared rays, visible light, ultraviolet light) emitted from the terminal side communication device 202, includes a light receiving device such as a photodiode. In addition, in this exemplary structure, a filter 214 is provided for selectively receiving modulated light emitted from the terminal side communication device 202. For example, to receive infrared rays, the filter 214 that allows infrared rays to pass through should be provided. Needless to say, a structure without the filter 214 is possible. In this case, received light is converted into an electric signal, which is then demodulated. Consequently, data from the terminal side communication device 202 is reconstructed and then output.
A photodiode is within the scope of the broader category of photodetectors.  

Regarding claim 4, Nakagawa teaches the system of claim 1, wherein the light communication is established using a visible light spectrum, an invisible light spectrum, or both (FIG. 19 showing operation with illumination light only, infrared light only, both, or neither).

Nakagawa teaches the use of a LED lighting units that optically transmit data.  It would have been obvious that this can operate in the visible light spectrum because it is a lighting unit.  Furthermore, Nakagawa also contemplates transmission in the invisible light spectrum.  See, for example, [0175]:
[0175] The light receiving unit 213, which is provided for receiving modulated light (such as infrared rays, visible light, ultraviolet light) emitted from the terminal side communication device 202, includes a light receiving device such as a photodiode. In addition, in this exemplary structure, a filter 214 is provided for selectively receiving modulated light emitted from the terminal side communication device 202. For example, to receive infrared rays, the filter 214 that allows infrared rays to pass through should be provided. Needless to say, a structure without the filter 214 is possible. In this case, received light is converted into an electric signal, which is then demodulated. Consequently, data from the terminal side communication device 202 is reconstructed and then output.
See also FIG. 20 which illustrates one embodiment of a lighting element including visible elements (B, G, R) and an inviable element (“infrared light emitting element”).  See FIG. 22 which illustrates a lighting element with a white light emitting element 342 and an infrared light emitting element 344.  See FIG. 19 which illustrates how data can be transmitted using illuminative/visible light only, infrared light only, or both.  See also [0228] and [0229], 
It would have been obvious that the LED lighting elements 141 in FIG. 6 can be implemented in a known manner, such as transmission in infrared, illumination/visible, and ultraviolet spectrums, and the results would have been predictable (e.g., the data can be transmitted and receiving in any of the spectrums used by the LED lighting elements 141).  

Regarding claim 11, Nakagawa teaches the system of claim 1 wherein: 
a first LC transmitter is configured to broadcast light in a first particular frequency or frequency band to establish a first attocell in a first respective defined region of the avionics or maintenance compartment; 
a second LC transmitter is configured to broadcast light of a second particular frequency or second frequency band within a second respective defined region of the avionics or maintenance compartment to establish a second attocell in the second respective defined region of the avionics or maintenance compartment; and 
the portable device LC receiver is further configured to receive light broadcast by an LC transmitter at one of the first or second particular frequencies or one of the first or second frequency bands. 

First and Second LC Transmitters.
Nakagawa at FIG. 6 teaches the use of plural LC transmitters (e.g., plural overhead lights 141), each transmitting at a frequency or band of their transmitter, and each defining a region of operation defined by the coverage of the transmitter.  

First and Second Frequencies not required to be Different.
The Examiner notes that the claim does not require the first and second frequencies and band to be different from each other.  However, in the interests of compact prosecution, even if the claim is interpreted to require the portable device being configured to receive different frequencies or bands, Nakagawa teaches that the light transmitters can transmit data on different frequencies of light.  See, for example, 
[0032] The light source that emits an ultraviolet ray or a blue light can be used; and fluorescer can be mixed in the light scatterer to carry out lighting and communication by the fluorescer. Alternatively, multiple light sources that emit different color lights, respectively, can be provided. In this case, the light source control unit can control blinking or light intensity of at least one of the light sources. 

[0239] Note that since the red light emitting element 332, the green light emitting element 333, the blue light emitting element 334, and the infrared light emitting element 335 in the configuration shown in FIG. 20 may be driven independently, multiple pieces of data can be transmitted at the same time by dividing wavelengths. 

[0244] Needless to say, as with the example shown in FIG. 20, with lighting, infrared light communication may be carried out by modulating and driving the infrared light emitting element 344, or by modulating and driving both the light emitting element 342 and the infrared light emitting element 344. Note that according to the configuration shown in FIG. 22, it is possible to transmit different pieces of data in parallel by driving the light emitting element 342 and the infrared light emitting element 344 individually, however, it is impossible to transmit different pieces of data via a red, a green, and a blue illuminative light wavelength, respectively. 
FIG. 20 illustrates the red, green, blue, and IR LEDs in the lighting element 331 more clearly.  See also FIG. 21 which illustrates red, green, blue, and IR LEDs being modulated by modulator 311.  

    PNG
    media_image4.png
    580
    550
    media_image4.png
    Greyscale

FIG. 22 shows another embodiment in which an IR LED and white light LED can be separately modulated to transmit different data streams on different frequencies or bands.  

    PNG
    media_image5.png
    550
    570
    media_image5.png
    Greyscale

FIG. 29 illustrates another embodiment with red, green, and blue LEDs with one or more modulated to transmit data.  

    PNG
    media_image6.png
    595
    519
    media_image6.png
    Greyscale

See, for example:
[0285] In the structure shown in FIG. 29, the light sources 412 may be controlled to be driven individually in accordance with different pieces of data, respectively, allowing transmission of multiple pieces of data. In other words, it is possible to transmit first data using red light, second data using green light, and third data using blue light. By selecting a color of light to be received by the receiver 421, transmitted data can be selectively received based on the selected color.
In other words, Nakagawa teaches several embodiments in which different frequencies or bands are used, so that one light may modulate data on one frequency or band, and another may modulate data on a different frequency or band.  Therefore, it would have been obvious that different frequencies or bands can be used.

The Particular Light Received by the Portable Devices.
It would have been obvious for the portable device to be configured to receive some or all of the frequencies or bands used in the communication system of the aircraft in which it is being used.  For example, it would have been obvious for the portable devices to be configured to receive all frequencies when the device is intended to be used with all frequencies.  Similarly, it would have been obvious for a portable device to be configured to receive less than all of the frequencies (e.g., only one of the frequencies) if the portable is intended to be used with less than all of the frequencies (e.g., when some of the frequencies carry data that is not intended to be used by that particular portable device).  

Regarding claim 12, Nakagawa teaches the system of claim 1 wherein: 
a first LC transmitter is configured to broadcast light in a first particular frequency or frequency band to establish a first attocell in a first respective defined region of the avionics or maintenance compartment;
a second LC transmitter is configured to broadcast light of a second particular frequency or second frequency band within a second respective defined region of the avionics or maintenance compartment to establish a second attocell in the second respective defined region of the avionics or maintenance compartment; and 
the portable device LC receiver is further configured to receive light broadcast by an LC transmitter in each of the first and second particular frequencies or each of the first and second frequency bands. 

First and Second Frequencies.
Regarding the transmitters broadcasting light on first and second frequency or bands in first and second regions, see the discussion of claim 11.  

Portable Device.
Regarding the portable device configured to receive light in each of the first and second frequencies or bands, it would have been obvious for the portable device to be configured to receive some or all of the frequencies or bands used in the communication system of the aircraft in which it is being used.  For example, it would have been obvious for the portable devices to be configured to receive all frequencies when the device is intended to be used with all frequencies.  Similarly, it would have been obvious for a portable device to be configured to receive less than all of the frequencies (e.g., only one of the frequencies, or only frequencies used in certain regions) if the portable is intended to be used with less than all of the frequencies or in less than all regions (e.g., when some of the frequencies carry data that is not intended to be used by that particular portable device).  

Regarding claim 13, Nakagawa teaches the system of claim 1 wherein: 
a first LC transmitter is configured to broadcast light in a first frequency band to establish a first attocell in a first respective defined region of the avionics or maintenance compartment; 
a second LC transmitter is configured to broadcast light in a second frequency band that overlaps with the first frequency band within a second respective defined region of the avionics or maintenance compartment to establish a second attocell in the second respective defined region of the avionics or maintenance compartment; and 
the portable device LC receiver is further configured to receive light broadcast by an LC transmitter in one of the first frequency band, the second frequency band or the overlap of the first and the second frequency bands. 

Regarding the first and second transmitters and first and second frequencies or bands and the first and second defined regions, this would have been obvious.  See the discussion of claim 11.  
Regarding the first and second light overlapping, this would have been obvious.  In general, Nakagawa at FIG. 6 illustrates plural overhead lights, and it would have been obvious that some light regions can be made to overlap with each other, as is commonly the case with indoor lighting.  For example, lights with wide beams and/or directed in the same direction may made to overlap fairly easily, while lights pointed in different directions, with narrow beams, or with obstructions between them, can be made to have mutually exclusive areas of coverage fairly easily.  
See also FIG. 15 which illustrates plural overhead lights which overlap in the area of device 202.  


    PNG
    media_image7.png
    379
    485
    media_image7.png
    Greyscale

See also FIG. 31 which illustrates overhead lights overlapping to cover the area when device 421 is located.  

    PNG
    media_image8.png
    828
    580
    media_image8.png
    Greyscale








It would be obvious to one of ordinary skill to do these things.  

Portable Device.
Regarding the portable device configured to receive light in each of the first and second frequencies or bands, it would have been obvious for the portable device to be configured to receive some or all of the frequencies or bands used in the communication system of the aircraft in which it is being used.  For example, it would have been obvious for the portable devices to be configured to receive all frequencies when the device is intended to be used with all frequencies.  Similarly, it would have been obvious for a portable device to be configured to receive less than all of the frequencies (e.g., only one of the frequencies, or only frequencies used in certain regions) if the portable is intended to be used with less than all of the frequencies or in less than all regions (e.g., when some of the frequencies carry data that is not intended to be used by that particular portable device).  

Regarding claim 14, Nakagawa teaches the system of claim 1 wherein: 
a first LC transmitter is configured to broadcast light in a first particular frequency or frequency band to establish a first attocell in a first respective defined region of the avionics or maintenance compartment, and 
the portable device is a computer tablet ([0018]: “a portable electronic display, such as a tablet computer”); 
a second LC transmitter is configured to broadcast light of a second particular frequency or second frequency band within a second respective defined region of the avionics or maintenance compartment to establish a second attocell in the second respective defined region of the avionics or maintenance compartment; 
the first portable device LC receiver is further configured to receive light broadcast by an LC transmitter at the first particular frequency or in the first frequency band; and
the system further comprises a second portable device comprising an LC receiver configured to receive light broadcast by an LC transmitter at the second particular frequency or in the second frequency band.

Regarding the first and second transmitters and first and second frequencies or bands and the first and second defined regions, this would have been obvious.  See the discussion of claim 11.  
Regarding the first portable device LC receiver configured to receive light at the first particular frequency or in the first frequency band, it would have been obvious that the portable device is configured to operate with one or more of the frequencies or bands used in the system in which the portable device is intended to operate.  
Regarding a second portable device, FIG. 6 of Nakagawa illustrates that plural devices may be used, so that it would have been obvious that there can be a second portable device.  
Regarding the second portable device comprising a receiver configured to receive light at the second particular frequency or band, it would have been obvious that the portable device is configured to operate with one or more of the frequencies or bands used in the system in which the portable device is intended to operate.  
In other words, it would have been obvious for the portable devices to be configured to receive all frequencies when the device is intended to be used with all frequencies.  Similarly, it would have been obvious for a portable device to be configured to receive less than all of the frequencies (e.g., only one of the frequencies, or only frequencies used in certain regions) if the portable is intended to be used with less than all of the frequencies or in less than all regions (e.g., when some of the frequencies carry data that is not intended to be used by that particular portable device).  

Regarding claim 15, Nakagawa teaches the system of claim 14, further comprising a third portable device comprising an LC receiver configured to receive light broadcast by an LC transmitter in each of the first and second particular frequencies and/or each of the first and second frequency bands. 

Regarding a third portable device, FIG. 6 of Nakagawa illustrates that three devices may be used, so that it would have been obvious that there can be a third portable device.  
Regarding the third portable device comprising a receiver configured to receive light in each of the first and second particular frequencies or bands, it would have been obvious that the portable device is configured to operate with one or more of the frequencies or bands used in the system in which the portable device is intended to operate.  See the discussions above on this point.

Regarding claim 16, Nakagawa teaches the system of claim 1 wherein: 
a first LC transmitter is configured to broadcast light in a first particular frequency or frequency band to establish a first attocell in a first respective defined region of the avionics or maintenance compartment, and 
the portable device is a computer tablet; ([0018]: “a portable electronic display, such as a tablet computer”); 
a second LC transmitter is configured to broadcast light of a second particular frequency or second frequency band within a second respective defined region of the avionics or maintenance compartment to establish a second attocell in the second respective defined region of the avionics or maintenance compartment; 
the first portable device LC receiver is further configured to receive light broadcast by an LC transmitter at the first particular frequency or in the first frequency band; and 
the system further comprising 
	a second portable device comprising an LC receiver configured to receive light broadcast by an LC transmitter in each of the first and second particular frequencies and/or each of the first and second frequency bands.

Regarding the first and second transmitters and first and second frequencies or bands and the first and second defined regions, this would have been obvious.  See the discussion of claim 11.  
Regarding the first and second portable devices, it would have been obvious that the portable devices are configured to operate with one or more of the frequencies or bands used in the system in which the portable devices are intended to operate.  See the above discussions on this point.

Regarding claim 17, Nakagawa teaches the system of claim 16, further comprising a third portable device comprising an LC receiver configured to receive light broadcast by an LC transmitter at only the second particular frequency or in the second frequency band. 

Regarding a third portable device, FIG. 6 of Nakagawa illustrates three devices, so that it would have been obvious that there can be a third portable device.  
Regarding the third portable device configured to receive only the second particular frequency or band, this would have been obvious.  In particular, it would have been obvious for portable devices to be configured to receive some or all of the frequencies or bands used in the communication system of the aircraft in which it is being used, depending on its intended use.  For example, it would have been obvious for the portable devices to be configured to receive all frequencies when the device is intended to be used with all frequencies.  Similarly, it would have been obvious for a portable device to be configured to receive less than all of the frequencies (e.g., only one of the frequencies, or only frequencies used in certain regions) if the portable is intended to be used with less than all of the frequencies or in less than all regions (e.g., when some of the frequencies carry data that is not intended to be used by that particular portable device).  Therefore, a portable device using only one particular frequency or band would have been obvious, such as when that device is only intended to be used with that one particular frequency or band.

Regarding claim 18, Nakagawa teaches the system of claim 1 wherein: 
a first LC transmitter is configured to broadcast light in a first particular frequency or frequency band to establish a first attocell in a first respective defined region of the avionics or maintenance compartment, and 
the portable device is a computer tablet ([0018]: “a portable electronic display, such as a tablet computer”); 
a second LC transmitter is configured to broadcast light of the first particular frequency or frequency band and broadcast light of a second particular frequency or in a second frequency band within a second respective defined region of the avionics or maintenance compartment to establish a second attocell in the second respective defined region of the avionics or maintenance compartment; 
the first portable device LC receiver is further configured to receive light broadcast by an LC transmitter at the first particular frequency or in the first frequency band; and 
the system further comprises a second portable device comprising an LC receiver configured to receive light broadcast by an LC transmitter at the second particular frequency or in the second frequency band.

Regarding the first and second transmitters and first and second frequencies or bands and the first and second defined regions, this would have been obvious.  See the discussion of claim 11.  
Regarding the transmitters transmitting at one or more frequencies, see the discussion of claim 11.  In particular, Nakagawa teaches that transmitters may transmit on one or more different frequencies.  It would have been obvious to transmit on only one frequency in areas where only one frequency is needed, and to transmit on two or more frequencies in areas where more than one frequency is needed.
Regarding the first and second portable devices, it would have been obvious that the portable devices are configured to operate with one or more of the frequencies or bands used in the system in which the portable devices are intended to operate.  For example, a portable device configured to receive more than one frequency when it is intended to be used with those frequencies, and a portable device configured to receive only one frequency when it is intended to be used with only that one frequency.  See the discussions above on this point.

Regarding claim 19, Nakagawa teaches the system of claim 18, further comprising a third portable device comprising an LC receiver configured to receive light broadcast by an LC transmitter in each of the first and second particular frequencies and/or each of the first and second frequency bands. 

Regarding a third portable device, FIG. 6 of Nakagawa illustrates that three devices may be used, so that it would have been obvious that there can be a third portable device.  
Furthermore, it would have been obvious that a third portable device can be configured to receive one or more of the frequencies used in the aircraft in which the portable device is also intended to be used.  See the discussions above on this point.

Regarding claim 20, Nakagawa teaches a system for providing light communication (LC) for an aircraft, comprising: 
one or more LC transmitters, each LC transmitter configured to broadcast light of a particular frequency or frequency band near a respective avionics or maintenance compartment of the aircraft (FIG. 6: LED leading transmitter 141; FIG. 48: device 631 used in the cockpit of an aircraft; FIGS. 6 and 48: establish service in the region defined by the coverage of the transmitter) to establish an attocell near but not inside the respective avionics or maintenance compartment (FIGS. 6 and 48: establish an attocell, or limited area of service, in the region defined by the LC coverage of the transmitter); 
a portable device comprising an LC receiver configured to receive light broadcast by at least one of the LC transmitters at one or more particular frequency or frequency bands (FIG. 48: portable device 651); and 
an interface to an aircraft data network in electronic communication with aircraft systems monitoring and to the LC transmitters and therethrough to the portable device when the portable device is disposed in a particular defined region near the avionics or maintenance compartment (FIG. 6: interface between the LED lighting transmitter 141 and the “electric power and data” network; FIGS. 6 and 48: establish service in the region defined by the coverage of the transmitter).

This claim is similar to claim 1.  See the discussion of claim 1 for a more detailed discussion of the art.  
Regarding broadcasting light “near a respective avionics or maintenance compartment of the aircraft to establish an attocell near but not inside the respective avionics or maintenance compartment”, Nakagawa teaches that it was known to use LC communication in various parts of an aircraft, including the cockpit and the passenger compartment.  Furthermore, there is nothing in the teachings of Nakagawa that suggests the LC system cannot be used in other parts of the aircraft.  As a result, it would have been obvious that the LC system can also be used in other parts of the aircraft where communication is desired, such as near the avionics or maintenance compartment of the aircraft (e.g., the cockpit).  
With regard to the attocell being “near but not inside the respective avionics or maintenance compartment”, this would be obvious if the attocell were established outside of the avionics or maintenance compartment and, for example, separated from the avionics or maintenance compartment by a door or hatch or wall that blocked the light, or if the light transmitter was outside of the avionics or maintenance compartment and directed away from any door or hatch leading into the avionics or maintenance compartment.
The result of this would have been obvious (e.g., communication through the LC system would be available to crew working near the avionics or maintenance compartment, but not in the avionics or maintenance compartment).  

Claims 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 6,285,481 (Palmer).

Regarding claim 5, Palmer teaches the system of claim 1, further comprising: 
a processor (FIG. 4: processor 310, CPU 312, packet processors 306, 318) for controlling each LC transmitter according to executable code; and 
memory (FIG. 4: RAM 314, ROM 316) for storing data and executable code, 
wherein the executable code comprises instructions for causing the processor to establish light communication with the LC receiver (col. 5, 4th full para: “The functions described with respect to FIG. 3 can be programmed into the I/O processor 310 in various ways, in known fashion. For example, program code implementing the control loop algorithms of FIG. 3 may be stored in the read only memory 316 and downloaded into the I/O processor 310 during system startup under the control of the CPU 312”). 

See Palmer at FIG. 4:

    PNG
    media_image9.png
    728
    504
    media_image9.png
    Greyscale

See also Palmer at col. 6, 3rd full para:
The invention may be implemented in hardware or software, or a combination of both. For example, the receive and transmit data processing described above may be implemented in a programmable gate array or application specific integrated circuit. Alternatively, the invention may be implemented in computer programs executing on programmable computers each comprising a processor, a data storage system (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. Program code is applied to input data to perform the functions described above and generate output information. The output information is applied to one or more output devices, in known fashion. 
In other words, Palmer teaches that it was known to use a processor and memory storing executable code that causes the processor to perform desired functions.  Furthermore, Nakagawa at FIG. 1 illustrates an embodiment including data source 101, which can be “a computer” (see [0134]).  Although the details of the computer are not illustrated, it would have been obvious that this can include a processor and memory in a manner consistent with that known in the art, such as controlling the modulation of data (e.g., see the modulator 211 in FIG. 7, see the operation of switches in FIGS. 19, 21, 23, and 24) and to use a data storage system including the memory devices.  
It would have been obvious that the system and functionality of claim 1 can be implemented in a known manner, such as by using a processor and memory containing executable code for the processor.  In particular, the cited art is in the same technical field (e.g., optical communication) and the results would have been predictable (e.g., the processor will perform the programmed functions from memory).

Regarding claim 9, Nakagawa teaches the system of claim 5, wherein the executable code further comprises instructions for causing the processor to: 
establish a session with the portable device using light communication with a respective LC transmitter; and exchange session data with the portable device (FIG. 7: uplink and downlink data transfer session between devices).

See also, for example, [0179]:
[0179] As described above, the lighting side communication device 201 has the illuminative light sources 212 illuminate the vicinity thereof, and modulates the illuminative light in accordance with data, allowing transmitting the data via the illuminative light. The light receiving unit 221 in the terminal side communication device 202 then receives this illuminative light, thereby receiving data transmitted from the lighting side communication device 201. In this manner, a downlink is established. In addition, the terminal side communication device 202 has the light emitting unit 222 emit modulated light in accordance with data, thereby transmitting data. The light receiving unit 213 of the lighting side communication device 201 then receives this modulated light, and thus the lighting side communication device 201 receives data transmitted from the terminal side communication device 202. In this manner, an uplink is established. In this manner, either downlink or uplink optical communication is possible, or bi-directional optical communication is possible. 
Establishing uplink and downlink communication establishes a communication session between the LC device and the LC access point.  This also exchanges data between the devices.  

Regarding claim 10, Nakagawa teaches the system of claim 9, wherein the session and session data are associated with one or more aircraft systems (FIG. 6 showing aircraft data computer system; FIG. 48: aircraft cockpit gauges 661).

More specifically, Nakagawa at FIG. 6 shows the access point 141 associated with an aircraft data computer system providing data to the remote device 144.  In another embodiment, FIG. 48 shows the system being used with gauges in the cockpit of an aircraft, as discussed in Nakagawa at [0368]:
[0368] As shown in FIG. 48, various gauges 661 are arranged in an airplane cockpit, or control panel at a plant or the like. In addition, the respective gauges 661 often have LED indicators 662, respectively, which display whether or not apparatus corresponding to the respective gauges 661 are operating, or statuses thereof. The LED indicators 662 are used as the LEDs 611 shown in FIG. 45 for data transmission. In other words, the LED indicators 662 display operating statuses of apparatus as conventionally, and at the same time, can be controlled to modulate in accordance with data, thereby emitting modulated visible light or outputting the data. For example, various data, such as the statuses of apparatus corresponding to the respective gauges 661, values indicated by the gauges 661, and on-line manuals for measuring devices or control devices in which the gauges 661 are installed, may be transmitted. 

In particular, FIG. 48 illustrates an embodiment in which the system is used with cockpit gauges in an aircraft and transmits data regarding the status and value of gauges.  Therefore, it would have been obvious from the cited art that the system is associated with one or more aircraft systems.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 5 above, and further in view of US 2008/0310850 (Pederson).

Regarding claim 6, Pederson teaches the system of claim 5, wherein the executable code further comprises instructions for causing the processor to: identify a current location of the LC receiver based upon communication with a respective LC transmitter ([0379] … The communication system may then issue an alert when an individual 56 deviates from an authorized area into an unauthorized zone… ”).

In other words, Pederson teaches to identify the location of the LC device.  For example, Pederson teaches that the LC device can have a unique ID and transmit that ID periodically so that the location can be determined.  See, for example, 
[0165] In at least one embodiment, the name tag of FIGS. 9 and 10 is embedded with a unique code, similar in principle to the MAC address of a computer, for example. Thus, every name tag has a unique identifier. The name tag broadcasts the unique code at regular intervals, or irregular intervals if desired. Optical XCVRs located within the user's building and near the user can then receive the unique code transmitted by the name tag. 
Alternatively, location can be determined by the location of the source of light signals received by the LC device.  See, for example:
[0364] In one embodiment the system processor, mainframe computer or server may identify individual specific pulsed light communication signals received from a location outside of an established or normal routine, and outside of a set level of deviation, for triggering of a investigation advisory. An investigation advisory would issue for a specific location and individual within a zone or facility.
In addition to monitoring location for unauthorized access, it also teaches monitoring location to control lights:
[0169] In at least one embodiment, the name tag may be used in conjunction with the LED lighting in hallways, rooms, etc. to reduce energy consumption, as shown in FIG. 11. For example, all the lights in a hallway may have a standby setting such that they are relatively dim or even off. As a person with a name tag proceeds down a hallway, the lights in front of the person turn on in response to a transmitted signal (e.g. the unique code of the name tag). As the person moves beyond a light, the light returns to its standby setting of dim/off brightness through a signal communicated from a XCVR at a sufficiently remote location to indicate that the individual has passed, and is no longer present at this particular location. The presence of an individual proximate to an XCVR may be determined by either recognition of a signal or through the failure to continue to recognize a signal or by a proximity calculation as based on a controller receiving a signal from a remote location which indicates recognition of a name tag. A proximity is then calculated where initial or previous XCVR light sources are extinguished as an individual passes a particular location. In other embodiments, the lights can gradually become brighter, as a percentage of full brightness, as a person approaches, and then gradually dim, as a percentage of full brightness, as a person moves away based on proximity calculation as earlier described. 
Therefore, it would have been obvious that Pederson teaches to identify a current location of the LC device based upon communication with the LC access point.
	Although the LC device in this embodiment is described as a badge, the Examiner notes that Pederson teaches other forms of LC devices, such as cell phones and other portable and wearable units.  See, for example:
[0371] In one embodiment the communication system including the XCVR may be incorporated into a hand held or portable unit. In some embodiments the portable unit may be clipped onto a belt. In other embodiments the communication system may be incorporated into a device such as a cellular telephone. In this embodiment the communication system may be transported by a security officer or other designated employee within a facility. 
Other examples such as USB dongles that can be plugged into a laptop computer are also disclosed (e.g., see [0117] and FIGS. 8A-D).  Embodiments including cars, light posts, trains, airplanes, buoys, ships, wall clocks, and other devices are also disclosed.  
It also would have been obvious to combine the teachings of Pederson with that of claim 5.  In particular, Pederson teaches in the same technical art (e.g., optical communication), one of ordinary skill could have combined the teachings and the results would have been predictable (e.g., monitoring the location of the LC device will allow the system to know the location of the device and perform other functions, such as those discussed in Pederson).  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 5 above, and further in view of US 2014/0128021 (Walker).

Regarding claim 7, Walker teaches the system of claim 6, wherein the executable code further comprises instructions for causing the processor to: 
enable one or more selected applications on the portable device based upon the current location of the portable device. 

More specifically, Walker teaches enabling and disabling selected applications on the device based on the location of the device.  See [0077]:
[0077] In a specific implementation, context is used to automatically configure the mobile device. For example, in this specific implementation, the system may determine that the current context includes the user attending a meeting in a meeting room at his work location. Based on the current context, the system may automatically activate one or more policies that allow phone calls from family or emergency calls (e.g., call is being placed from a hospital) but block other phone calls, disable mobile device sounds (e.g. chimes), close background applications, and disable location service. Determining context allows the system to discover what the user is currently doing, anticipate or predict what the user is likely to do next, and configure the mobile device accordingly.
In other words, Walker teaches disabling some services at some times and enabling them at other times based on “context”.  In [0077] context is taught to include location (e.g., “the user attending a meeting in a meeting room at his work location”).  See also Walker at [0084]:
[0084] As shown in FIG. 5, intelligence subsystem 415 includes an analysis engine 530 and a context ontology 535. The analysis engine includes a usage model builder 540 and a comparison engine 545. The analysis engine may be referred to as an activity knowledge discovery manager. The context ontology includes a hierarchical arrangement of contexts. A context describes the conditions under which device usage, non-usage, or both occur. The conditions can include time, date, location, speed (e.g., tracking the movement of the device), and other factors (e.g., altitude, or temperature). For example, a portion of an ontology may include Location>Personal-Location>Home>Has-Charger. FIG. 18 shows a more detailed diagram of an example of an ontology. The context ontology may be referred to as the Context Ontology with Resource and Policy Semantics repository or CORPS. Further discussion of CORPS is provided below.
In particular, “A context describes the conditions under which device usage, non-usage, or both occur. The conditions can include … location …”
In summary, Walker teaches that mobile devices can be programmed to enable and disable selected applications based on the location of the device.  These teachings of Walker, in light of the teachings of Nakagawa, which teaches mobile devices used with a light communication system (see the discussion of claim 1 above), and Pederson, which teaches to identify the location of mobile LC devices (see the discussion of claim 6, above), makes it obvious that LC mobile devices can be embodied as recited in the claim.  In other words, it would have been obvious to embody a mobile LC device to enable and disable applications based on the location of the device.  In particular, these teachings are all in the same technical art (e.g., mobile communications), and the results would have been predictable (e.g., the mobile LC device will enable and disable application based on location).

Regarding claim 8, Walker teaches the system of claim 6, wherein the executable code further comprises instructions for causing the processor to: 
disable one or more selected applications on the portable device based upon the current location of the portable device. 

See the discussion of claim 7.
Alternative Rejection of Claim 10.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 9 above, and further in view of Pederson.

Regarding claim 10, Nakagawa teaches the access point of claim 9, wherein the session and session data are associated with one or more aircraft systems (FIG. 6 showing aircraft data computer system; FIG. 48: aircraft cockpit gauges 661).

More specifically, Nakagawa at FIG. 6 shows the access point 141 associated with an aircraft data computer system providing data to the remote device 144.  In another embodiment, FIG. 48 shows the system being used with gauges in the cockpit of an aircraft, as discussed in Nakagawa at [0368]:
[0368] As shown in FIG. 48, various gauges 661 are arranged in an airplane cockpit, or control panel at a plant or the like. In addition, the respective gauges 661 often have LED indicators 662, respectively, which display whether or not apparatus corresponding to the respective gauges 661 are operating, or statuses thereof. The LED indicators 662 are used as the LEDs 611 shown in FIG. 45 for data transmission. In other words, the LED indicators 662 display operating statuses of apparatus as conventionally, and at the same time, can be controlled to modulate in accordance with data, thereby emitting modulated visible light or outputting the data. For example, various data, such as the statuses of apparatus corresponding to the respective gauges 661, values indicated by the gauges 661, and on-line manuals for measuring devices or control devices in which the gauges 661 are installed, may be transmitted. 

In particular, FIG. 48 illustrates an embodiment in which the system is used with cockpit gauges in an aircraft and transmits data regarding the status and value of gauges.  Furthermore, this concept of light communication with aircraft systems was also taught in Pederson.  See, for example, Pederson at FIG. 41 and:
[0094] FIG. 41 is an environmental view of the controller of the pulsed light signaling system within the cockpit of an aircraft;

[0286] In at least one embodiment, the real-time transmission of information between a second controller 827 and a first controller 815, may occur by the exchange of pulsed LED light communication signals as related to current air traffic proximate to a tower 894, wind direction, wind speed, visibility, ceiling, and/or weather conditions or other information which may be useful to a pilot. Real-time information received from the second controller 827, may be processed for visual display on a screen integral to a cockpit. (FIG. 41.) Alternatively, real-time information received by the second controller 827, may be processed for generation of voice information and instructions by transmission through a speaker integral to a cockpit or through3adphones. 
Therefore, it would have been obvious from the cited art that the system is associated with one or more aircraft systems.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0036776 (He) teaches that electronic flight bags were known to be used in aircraft cockpit and to communication with aircraft systems using a wireless connection.  See, for example, He at [0018]:
[0018] Display device 18 can assume the form of any monitor or image-generating device suitable for producing a cockpit display, such as a PFD, including dynamically-adjusted usable runway length symbology of the type described below. Display device 18 will typically be affixed to the static structure of the A/C and positioned within the aircraft cockpit in either Heads Down Display (HDD) or Heads Up Display (HUD) configuration. However, it is also possible that display device 18 can be worn by a pilot as, for example, a near-to-eye or helmet-mounted display device. In certain embodiments, the screen of display device 18 can be fully or partially transparent, in which case the below-described usable runway length symbology can be superimposed on over the real world view of an runway and its surrounding environment, as seen through the display screen. In still further embodiments, display device 18 can assume the form of a portable electronic display, such as a tablet computer or Electronic Flight Bag (EFB), which is carried into the cockpit by a pilot and which communicates with the aircraft avionics over a physical or wireless connection to perform the below-described functions during A/C operation. As generically indicated in FIG. 1, the cockpit display preferably assumes the form of a PFD 24 generated on display device 18 during operation of flight deck display system 10. As noted above, PFD 24 can be generated in a 3D format, typically from a perspective viewpoint, and may depict a 3D AMM when the A/C is located on, above, or in close vicinity to an airport surface. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636